Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Chen (Reg. No. 67314) on September 9, 2021.
The application has been amended as follows: 

1.(Currently amended): A cable-arrangement structure, comprising:
a first device body;
a second device body, rotatably connected with the first device body relative a rotation axis;
a cable, having a first fixed segment fixed to the first device body, a second fixed segment fixed to the second device body, and a connecting segment connecting the first fixed segment and the second fixed segment and being movably around the rotation axis; and
a limitation structure, disposed between the first device body and the second device body and surrounding the connecting segment relative to the rotation axis.
5.(Canceled)
9.(Canceled)
15.(Currently amended): An electrical apparatus, comprising:
a first device body, comprising a first controlling module having a first electrical connection portion;
a second device body, comprising a second controlling module having a second electrical connection portion and being rotatably connected with the first device body relative a rotation axis;
a cable, having a first fixed segment fixed to the first device body, a second fixed segment fixed to the second device body, and a connecting segment connecting the first fixed segment and the second fixed segment and being movably around the rotation axis, the first and second fixed segments being electrically connected with the first and second electrical connection portions respectively, the first controlling module powering the second controlling module through the cable, the first and second controlling module communicating with each other through the cable;
a rotation connection structure, disposed along the rotation axis, the second device body being rotatably connected to the first device body through the rotation connection structure, the connecting segment being wound the rotation connection structure, the first controlling module being electrically connected to the rotation connection structure and controlling rotation of the rotation connection structure.
16.(Canceled)
17.(Canceled)
Allowable Subject Matter
Claims 1-4, 6-8, 10-15, and 18-20 are allowed.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Horiuchi (US. 5,226,831) teaches “A cable-arrangement structure, comprising:
a first device body; a second device body, rotatably connected with the first device body relative a rotation axis; a cable, having a first fixed segment fixed to the first device body, a second fixed segment fixed to the second device body, and a connecting segment connecting the first fixed segment and the second fixed segment and being movably around the rotation axis.”(Cable arrangement structure Fig. 2, first device body 2, second device body 1, and cable 3)
Horiuchi (US. 5,226,831) does not teach “a limitation structure, disposed between the first device body and the second device body and surrounding the connecting segment relative to the rotation axis.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 15 Horiuchi (US. 5,226,831) teaches “An electrical apparatus, comprising:
a first device body, comprising a first controlling module having a first electrical connection portion; a second device body, comprising a second controlling module having a second electrical connection portion and being rotatably connected with the first device body relative a rotation axis; a cable, having a first fixed segment fixed to the first device body, a second fixed segment fixed to the second device body, and a connecting segment connecting the first fixed segment and the second fixed segment and being movably around the rotation axis, the first and second fixed segments being electrically connected with the first and second electrical connection portions respectively.”(Cable arrangement structure Fig. 2, first device body 2, second device body 1, cable 3, first and second connection 3b/3a)
Horiuchi (US. 5,226,831) does not teach “the first controlling module powering the second controlling module through the cable, the first and second controlling module communicating with each other through the cable; a rotation connection structure, disposed along the rotation axis, the second device body being rotatably connected to the first device body through the rotation connection structure, the connecting segment being wound the rotation connection structure, the first controlling module being electrically connected to the rotation connection structure and controlling rotation of the rotation connection structure.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 15, these limitations, in combination with remaining limitations of the amended claim 15, are neither taught nor suggested by the prior art of record, therefore the amended claim 15 is allowable.
Claims 18-20 are dependent on the amended claim 15 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831